DETAILED ACTION
	This Office action is responsive to communication received 07/20/2022 – Amendment. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-20 remain pending.
Response to Arguments
	In the arguments received 07/20/2022, the applicant contends that none of the prior art references of record, singularly or in combination, shows or suggests the now-claimed features “wherein the first component comprises a weight port at a rear end of the sole extension and below the shelf, the weight port is configured to receive a removable weight; and wherein the first component comprises a large mass pad integrally formed with the sole such that the large mass pad increases a thickness of a forward sole portion, the large mass pad comprises a mass ranging from 25 grams to 40 grams”. 
	IN RESPONSE:
Applicant’s arguments, see scanned pages 2 and 3 and the description of the distinctions between FIGS. 8-9 of the prior art to Galloway (USPN 6,575,845) and FIGS. 4 and 13 of the instant application, with respect to the rejection of claims 8, 9 and 12 under 35 U.S.C. §102, have been fully considered and are persuasive.  
Applicant’s arguments, see scanned page 6, lines 1-29; scanned page 8, lines 14-24; scanned page 10, lines 10-20; scanned page 12, lines 8-20; scanned page 13, lines 7-16; scanned page 14, line 28 through scanned page 15, line 5; scanned page 15, line 25 through scanned page 6; and scanned page 18, lines 1-16, with respect to the rejection of claims 1-7, 10-11 and 13-20 under various grounds of rejection under 35 U.S.C. §103, and concerning the arguments that none of the prior art references of record, singularly or in combination, shows or suggests the now-claimed features “wherein the first component comprises a weight port at a rear end of the sole extension and below the shelf, the weight port is configured to receive a removable weight; and wherein the first component comprises a large mass pad integrally formed with the sole such that the large mass pad increases a thickness of a forward sole portion, the large mass pad comprises a mass ranging from 25 grams to 40 grams”, have been fully considered and are persuasive. 
However, upon further consideration, a new ground(s) of rejection is made in view of Stokke (US PUBS 2013/0109487).  Note that the prior art references to Galloway (USPN 6,575,845), North (USPN 7,959,522), Imamoto (USPN 7,465,600), Stites (US PUBS 2013/0337938), Erickson (US PUBS 2009/0069115), and Breier (US PUBS 2017/0072278) continue to be applied for their respective teachings, as set forth in the last non-final Office action, mailed 03/22/2022.  The newly-applied reference to Stokke is cited to obviate the now-claimed features “wherein the first component comprises a weight port at a rear end of the sole extension and below the shelf, the weight port is configured to receive a removable weight; and wherein the first component comprises a large mass pad integrally formed with the sole such that the large mass pad increases a thickness of a forward sole portion, the large mass pad comprises a mass ranging from 25 grams to 40 grams”, as recited in each of independent claims 1, 8 and 17. 

	FOLLOWING IS AN ACTION ON THE MERITS:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “large” in each of claims 1, 8 and 17, and used to identify a large mass pad” is a relative term which renders the claim indefinite. The term “large” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  There is no way to clearly ascertain the metes and bounds of the phrase “a large mass pad”.  Is “large” to imply that the mass pad covers substantially the same size (i.e., surface area) as the forward sole portion?  Is “large” referring to the increase in thickness of the forward sole portion?  Is “large” supposed to connote that the mass pad includes a mass ranging from 25 grams to 40 grams and that any mass pad not conforming to the claimed mass is not considered to be large?  Applicant may consider simply deleting the term “large” from the claims in instances where “large” is describing the mass pad. 
As to claims 2-7, 9-16 and 18-20, these claims share the indefiniteness of their respective independent claims 1, 8 and 17. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

"[T]he analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art." Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for explanation remains even in situations in which Office personnel may properly rely on intangible realities such as common sense and ordinary ingenuity. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.   EXEMPLARY RATIONALES
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Exemplary rationales that may support a conclusion of obviousness include:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention./
/
/
/
Claims 1, 2, 3, 5, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Galloway (USPN 6,575,845) in view of any one of North (USPN 7,959,522), Imamoto (USPN 7,455,600) or Stites (US PUBS 2013/0337938) and further in combination with Stokke (US PUBS 2013/0109487).  
As to claim 1, Galloway shows a golf club head (40) comprising: a crown (62), a sole (76) opposite the crown (62), a heel end (66), a toe end (68) opposite the heel end (66), a rear end (70), and a skirt (i.e., ribbon sections 68 and 74 together form a skirt) extending between the crown (62) and the sole (76); a metallic first component comprising a striking face, a return portion extending rearward from the striking face, and a sole rear extension extending rearward from the return portion (i.e., major body 50 includes a strike plate, a return portion and a sole extension; col. 6, lines 31-40); a non-metallic second component configured to be secured to the metallic first component to enclose a hollow interior cavity (i.e., minor body 60 includes a non-metal component secured to the main body 50 to enclose a hollow interior cavity; col. 7, lines 11-13 and FIG. 8); wherein the return portion comprises a sole return portion forming a portion of the sole and a crown return portion forming a portion of the crown (i.e., FIGS. 6, 8 and 10 clearly show that the return includes both sole and crown portions); wherein the sole rear extension forms a portion of the sole (i.e., see FIG. 6); wherein the sole rear extension comprises a shelf (i.e., shelf 79; FIG. 6) extending vertically from the sole rear extension to support the non-metallic second component at the rear end; wherein the first component comprises a first component mass, the first component mass comprising 80 percent to 95 percent of a total mass of the golf club head; and wherein the second component comprises a second component mass, the second component mass comprising 3 percent to 15 percent of the total mass of the golf club head (i.e., col. 9, line 65 through col. 10, line 10; as an example, for a total club head mass of 250 grams, the first component or major body 50 may weigh 200 grams, which is 80% of the total club head mass, while the second component or minor body 60 may weight 20 grams, which is 8% of the total club head mass). 
Galloway does not explicitly disclose wherein the sole return portion and the sole rear extension of the first component form a T-shaped profile.  Note, Galloway is concerned with providing weight to the sole and sole extension portions for reasons related to lowering relocating the center of gravity of the club head (i.e., col. 8, lines 30-48; col. 10, lines 19-45; Figs. 9, 10 and 10A).  Here, any one of the teaching references to North, Imamoto or Stites shows it to be old in the art to fashion a similarly-styled wood-type golf club head that includes a first and second component in a way that forms the sole return portion and sole rear extension portion to collectively resemble a T-shape.  See Fig. 5 in North along with col. 1, lines 21-39, which discusses club head shape as it relates to the location of the center of gravity . See Fig. 5 in Imamoto along with col. 2, lines 15-18; col. 6, lines 20-32; and col. 7, lines 10-20, which detail the amount of freedom or latitude provided to the club head designer in desirably locating the center of gravity using the club head shape.  See Figs. 2A-3C . 4 and 5 along with paragraphs [0054], [0097] and [0098] in Stites, wherein the club head shape offers a streamlined design combined with weighting features to locate the position of the center of gravity.  In view of any one of the teachings in North, Imamoto or Stites, it would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention to have configured the first component (50) of the club head in Galloway with a shape that conforms to a more recognizable T-shape in order to enhance the overall design of the club head, whereby the materials and weighting elements allocated within the configuration of the combination of a sole return and sole extension to form a T-shape would have helped to improve the overall club head performance by locating the center of gravity lower and more rearwardly as a result of the profile of the first component. 
Galloway further lacks the combined features of wherein the first component comprises a weight port at a rear end of the sole extension and below the shelf, the weight port is configured to receive a removable weight; and wherein the first component comprises a large mass pad integrally formed with the sole such that the large mass pad increases a thickness of a forward sole portion, the large mass pad comprises a mass ranging from 25 grams to 40 grams.  Stokke shows it to be old in the art to provide a thickened sole portion in the shape of a mass distribution (1421, 1521, 1621), arranged in a first component of the club head and integral with the sole portion so as to increase the thickness of the forward sole portion, wherein the location of the center of gravity may be lowered to enhance club head performance (i.e., paragraphs [0061], [0062], and [0076]).  Stokke further shows a weight port adjacent the rear of the head and configured to receive a weight.  See elements (1411, 1511, 1611) and paragraphs [0053], [0061] and [0076], wherein Stokke discusses that the weight port and associated removable weight provide even more options for moving and relocating the location of the center of gravity of the club head.  Stokke provides the weight port and removable weight along with the thickened sole portion and adjusts the same based upon the loft of the selected club such that ball spin and trajectory may be controlled.  See paragraphs [0047] through [0049] in Stokke.  In view of the teachings in Stokke, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Galloway by providing a weight port at a rear end of the club head and “below the shelf” and by further providing a large or thickened mass pad that increases the thickness of the forward sole portion, with there being a reasonable likelihood of success that these features (i.e., a weight port capable of housing a removable weight, along with a large mass pad integral with a forward sole portion) would have enabled the skilled artisan to have more options for navigating and locating the center of gravity of the head lower towards the sole and more rearwardly away from the face in an effort to improve the performance of the club head based upon the loft of the particular club being used by a golfer.  Note that the claimed language “below the shelf” does not necessarily connote that the weight port is directly below the shelf or that the shelf is in direct contact with the weight port or otherwise forms an intimate portion of the weight port. The language “below the shelf”, using the broadest and most reasonable interpretation, may simply be interpreted to mean that the weight port and its associated removable weight are located below a plane containing the shelf.  With the shelf in Galloway being interpreted as the portion of element (79) that supports the non-metallic second component at the rear end, it is clear that a weight port incorporated within the rear end, in light of the teachings in Stokke, would necessarily rest below a plane containing the upper end of the shelf element (79).  Also, while Stokke does not explicitly teach the specific, claimed mass (i.e., 25 grams to 40 grams) of the large mass pad, Stokke does state that the mass of the weight distributions (1421, 1521, 1621) may be varied by selection of diverse mass materials (i.e., paragraphs [0064], [0065]).  As Stokke is well aware of the fact that the mass of the weight distributions as well as the location of the “large mass pad”, as interpreted herein, is directly related to the loft of the club head (i.e., paragraphs [0060] through [0063]), the specific mass would have been attainable through routine experimentation.   "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
As to claim 2, the first component (i.e., major body 50) in Galloway is formed from a stainless steel (i.e., col. 6, lines 18-30), and the second component (i.e., minor body 60) is formed from a filled thermoplastic or fiber-reinforced composite (col. 7, lines 11-29).
As to claim 3, the sole rear extension in Galloway comprises a first component perimeter edge extending along the crown return portion, the sole return portion, the sole rear extension, and the shelf; wherein the first component (50) comprises a lip recessed from an outer surface (i.e., ledge section 80) of the first component (50) and extending along the first component perimeter edge; and wherein the second component (60) is configured to be secured to the first component at the lip.  See Figs. 8, 8A and 8B.
As to claim 5, the shelf in Galloway comprises a profile in relation to the striking face when viewed from a top view, the shelf profile comprising a convex shape.  A review of the bottom view shown in Fig. 2 and the top view shown in Fig. 5 indicates that the shelf, which is formed by element 79, as shown in Fig. 6, and which serves to support second component 60, will provide a convex shape much in the same way as the convex shape of the second component (60) when viewed from a top view. 
As to claim 6, while Galloway in view of any one of North, Imamoto or Stites and further in combination with Stokke does not explicitly teach the specific, claimed mass of any removable weight used in the weight port (i.e., a mass ranging from 10 grams to 25 grams), Stokke does state that the mass of the weights (1411, 1511, 1611) may be varied to alter the location of the center of mass of the club head, as preferred (i.e., paragraphs [0061], [0076]).  As Stokke is well aware of the fact that the location of the center of mass of the club head is directly related to the loft of the club head (i.e., paragraphs [0060] through [0063]), the specific, claimed mass of the removable weight would have been attainable through routine experimentation.   "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
As to claim 7, the golf club head in Galloway comprises a volume less than 300 cubic centimeters.  See claim 9 in Galloway. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Galloway (USPN 6,575,845) in view of any one of North (USPN 7,959,522), Imamoto (USPN 7,455,600) or Stites (US PUBS 2013/0337938) and further in view of Stokke (US PUBS 2013/0109487) and also in view of Erickson (US PUBS 2009/0069115).  
As to claim 4, Galloway, as modified by any one of North, Imamoto or Stites and further in view of Stokke, does not explicitly disclose wherein the sole rear extension comprises a length ranging from 1.5 inches to 3.5 inches.  In Erickson, a wood-type club head, similarly-styled to Galloway, is disclosed as having a club head length (L) of at least 3.5 inches (i.e., see paragraph [0102] and Fig. 10).  Erickson further discloses a dimension for the return portion of the club head as varying between 0.2 inch and 2.25 inches (i.e., see paragraph [0074]).  If one considers that the return section includes a return portion on both the crown and the sole, then subtracting the length of the return portion from the overall length of the club head in the front-to-back direction would yield the length of the sole rear extension.  In this case, the dimensions provided by Erickson for the club head length (L) and the return portion are fully capable of delivering a club head in which the sole rear extension comprises a length ranging from 1.5 inches to 3.5 inches.  Note, the applicant has merely disclosed that the sole rear extension can be one of many disclosed lengths, but does not disclose any criticality associated with the dimension of the sole rear extension.  Where the general conditions of a claim are disclosed in the prior art, as is the case here, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. In view of the publication to Erickson and the above reasoning, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Galloway by sizing the sole rear extension in a convenient manner such that the overall dimensions of club head are consistent with dimensions typically associated with wood-type club heads.  

Claims 8, 9 and 12-16 are rejected under 35 U.S.C. 102 (a)(1)/(a)(2) as being anticipated by Galloway (USPN 6,575,845) in view of Stokke (US PUBS 2013/0109487).  
As to claim 8, Galloway shows a golf club head (40) comprising: a crown (62), a sole (76) opposite the crown (62), a heel end (66), a toe end (68) opposite the heel end (66), a rear end (70), and a skirt (i.e., ribbon sections 68 and 74 together form a skirt) extending between the crown (62) and the sole (76); a metallic first component comprising a striking face, a return portion extending rearward from the striking face, and a sole rear extension extending rearward from the return portion (i.e., major body 50 includes a strike plate, a return portion and a sole extension; col. 6, lines 31-40); a non-metallic second component configured to be secured to the metallic first component to enclose a hollow interior cavity (i.e., minor body 60 includes a non-metal component secured to the main body 50 to enclose a hollow interior cavity; col. 7, lines 11-13 and FIG. 8); wherein the return portion comprises a sole return portion forming a portion of the sole and a crown return portion forming a portion of the crown (i.e., FIGS. 6, 8 and 10 clearly show that the return includes both sole and crown portions); wherein the sole rear extension forms a portion of the sole (i.e., see FIG. 6); wherein the sole rear extension comprises a shelf (i.e., shelf 79; FIG. 6) extending vertically from the sole rear extension to support the non-metallic second component at the rear end; wherein the sole rear extension comprises a first component perimeter edge extending along the crown return portion, the sole return portion, the sole rear extension, and the shelf; the sole rear extension comprises a first component perimeter edge extending along the crown return portion, the sole return portion, the sole rear extension, and the shelf; wherein the first component (50) comprises a lip recessed from an outer surface (i.e., ledge section 80) of the first component (50) and extending along the first component perimeter edge; and wherein the second component (60) is configured to be secured to the first component at the lip (i.e., see Figs. 8, 8A and 8B); wherein the first component comprises a first component mass, the first component mass comprising 80 percent to 95 percent of a total mass of the golf club head; and wherein the second component comprises a second component mass, the second component mass comprising 3 percent to 15 percent of the total mass of the golf club head (i.e., col. 9, line 65 through col. 10, line 10; as an example, for a total club head mass of 250 grams, the first component or major body 50 may weigh 200 grams, which is 80% of the total club head mass, while the second component or minor body 60 may weight 20 grams, which is 8% of the total club head mass).   
Galloway lacks the combined features of wherein the first component comprises a weight port at a rear end of the sole extension and below the shelf, the weight port is configured to receive a removable weight; and wherein the first component comprises a large mass pad integrally formed with the sole such that the large mass pad increases a thickness of a forward sole portion, the large mass pad comprises a mass ranging from 25 grams to 40 grams.  Stokke shows it to be old in the art to provide a thickened sole portion in the shape of a mass distribution (1421, 1521, 1621), arranged in a first component of the club head and integral with the sole portion so as to increase the thickness of the forward sole portion, wherein the location of the center of gravity may be lowered to enhance club head performance (i.e., paragraphs [0061], [0062], and [0076]).  Stokke further shows a weight port adjacent the rear of the head and configured to receive a weight.  See elements (1411, 1511, 1611) and paragraphs [0053], [0061] and [0076], wherein Stokke discusses that the weight port and associated removable weight provide even more options for moving and relocating the location of the center of gravity of the club head.  Stokke provides the weight port and removable weight along with the thickened sole portion and adjusts the same based upon the loft of the selected club such that ball spin and trajectory may be controlled.  See paragraphs [0047] through [0049] in Stokke.  In view of the teachings in Stokke, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Galloway by providing a weight port at a rear end of the club head and “below the shelf” and by further providing a large or thickened mass pad that increases the thickness of the forward sole portion, with there being a reasonable likelihood of success that these features (i.e., a weight port capable of housing a removable weight, along with a large mass pad integral with a forward sole portion) would have enabled the skilled artisan to have more options for navigating and locating the center of gravity of the head lower towards the sole and more rearwardly away from the face in an effort to improve the performance of the club head based upon the loft of the particular club being used by a golfer.  Note that the claimed language “below the shelf” does not necessarily connote that the weight port is directly below the shelf or that the shelf is in direct contact with the weight port or otherwise forms an intimate portion of the weight port. The language “below the shelf”, using the broadest and most reasonable interpretation, may simply be interpreted to mean that the weight port and its associated removable weight are located below a plane containing the shelf.  With the shelf in Galloway being interpreted as the portion of element (79) that supports the non-metallic second component at the rear end, it is clear that a weight port incorporated within the rear end, in light of the teachings in Stokke, would necessarily rest below a plane containing the upper end of the shelf element (79).  Also, while Stokke does not explicitly teach the specific, claimed mass (i.e., 25 grams to 40 grams) of the large mass pad, Stokke does state that the mass of the weight distributions (1421, 1521, 1621) may be varied by selection of diverse mass materials (i.e., paragraphs [0064], [0065]).  As Stokke is well aware of the fact that the mass of the weight distributions as well as the location of the “large mass pad”, as interpreted herein, is directly related to the loft of the club head (i.e., paragraphs [0060] through [0063]), the specific, claimed mass would have been attainable through routine experimentation.   "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
As to claim 9, in Galloway, the first component (i.e., major body 50) is formed from a stainless steel (i.e., col. 6, lines 18-30), and the second component (i.e., minor body 60) is formed from a filled thermoplastic or fiber-reinforced composite (col. 7, lines 11-29).
As to claim 12, the shelf comprises a profile in relation to the striking face when viewed from a top view, the shelf profile comprising a convex shape.  A review of the bottom view shown in Fig. 2 of Galloway and the top view shown in Fig. 5 indicates that the shelf, which is formed by element 79, as shown in Fig. 6, and which serves to support second component 60, will provide a convex shape much in the same way as the convex shape of the second component (60) when viewed from a top view. 
As to claim 13, while Galloway in view of Stokke does not explicitly teach the specific, claimed mass of any removable weight used in the weight port (i.e., a mass ranging from 10 grams to 25 grams), Stokke does state that the mass of the weights (1411, 1511, 1611) may be varied to alter the location of the center of mass of the club head, as preferred (i.e., paragraphs [0061], [0076]).  As Stokke is well aware of the fact that the location of the center of mass of the club head is directly related to the loft of the club head (i.e., paragraphs [0060] through [0063]), the specific, claimed mass of the removable weight would have been attainable through routine experimentation.   "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
As to claim 14, Galloway but does not explicitly show wherein the mass pad comprises a mass ranging from 30 grams to 40 grams.  Also, while Stokke does not explicitly teach the specific, claimed mass (i.e., 25 grams to 40 grams) of the large mass pad, Stokke does state that the mass of the weight distributions (1421, 1521, 1621) may be varied by selection of diverse mass materials (i.e., paragraphs [0064], [0065]).  As Stokke is well aware of the fact that the mass of the weight as well as the location of the “large mass pad”, as interpreted herein, is directly related to the loft of the club head (i.e., paragraphs [0060] through [0063]), the specific, claimed mass would have been attainable through routine experimentation.   "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
As to claim 15, Stokke obviates placing the mass pad (1421, 1521) offset from the striking face and positioned in a central portion of the sole.  See Figs.14 and 15 in Stokke. 
As to claim 16, Galloway, as modified by Stokke, includes a metallic first component, a non-metallic second component, and a mass pad, as required by the combination of claims 8, 14, 15 and 16.  Thus, Galloway, as modified by Stokke, is capable of providing a 100 to 200 rpm reduction in golf ball spin compared to a golf club head devoid of the metallic first component, the non-metallic second component, and the mass pad. 
/
/
/
/
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Galloway (USPN 6,575,845) in view of Stokke (US PUBS 2013/0109487) and further in view of Erickson (US PUBS 2009/0069115).  
As to claim 10, Galloway, as modified by Stokke, does not explicitly disclose wherein the sole rear extension comprises a length ranging from 1.5 inches to 3.5 inches.  In Erickson, a wood-type club head, similarly-styled to Galloway, is disclosed as having a club head length (L) of at least 3.5 inches (i.e., see paragraph [0102] and Fig. 10).  Erickson further discloses a dimension for the return portion of the club head as varying between 0.2 inch and 2.25 inches (i.e., see paragraph [0074]).  If one considers that the return section includes a return portion on both the crown and the sole, then subtracting the length of the return portion from the overall length of the club head in the front-to-back direction would yield the length of the sole rear extension.  In this case, the dimensions provided by Erickson for the club head length (L) and the return portion are fully capable of delivering a club head in which the sole rear extension comprises a length ranging from 1.5 inches to 3.5 inches.  Note, the applicant has merely disclosed that the sole rear extension can be one of many disclosed lengths, but does not disclose any criticality associated with the dimension of the sole rear extension.  Where the general conditions of a claim are disclosed in the prior art, as is the case here, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. In view of the publication to Erickson and the above reasoning, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Galloway by sizing the sole rear extension in a convenient manner such that the overall dimensions of club head are consistent with dimensions typically associated with wood-type club heads.  
/
/
Claims 11 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Galloway (USPN 6,575,845) in view of Stokke (US PUBS 2013/0109487) and further in view of Breier (US PUBS 2017/0072278). 
As to claim 11, Galloway in view of Stokke has been discussed above.  While the modified Galloway device appears to show that the shelf identified in this action as element (79) forms a portion of the skirt (i.e., the shelf 79 is part of the portion of the club head between the crown and the sole), Galloway does not explicitly disclose that the shelf of the first component forms…a portion of the crown.  In Breier, Figs. 27A, 27B, 28A and 28B appear to show a rear shelf portion that helps to support a second component (184) at a rearmost portion of the club head.  Though a fully assembled depiction of the club head is not explicitly shown in Breier, it would appear that the shelf portion that extends upwardly from the sole of the first component (179) at the rearmost portion would fill in the void at the rearmost end in the second component (184) and in doing such would provide that the shelf portion forms an exposed portion of at least a portion of the crown adjacent the rear of the club head.  Here, the applicant has not disclosed any criticality for the shaping of the shelf such that it forms a part of the skirt and a part of the crown and is thus considered to simply be a change in shape. Thus, the modification of the Galloway feature to include the shelf identified as part of the first component forming a portion of the skirt and a portion of the crown would have been obvious to one of ordinary skill in the art and before the effective filing date of the invention.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). 
As to claim 17, Galloway shows a golf club head (40) comprising: a crown (62), a sole (76) opposite the crown (62), a heel end (66), a toe end (68) opposite the heel end (66), a rear end (70), and a skirt (i.e., ribbon sections 68 and 74 together form a skirt) extending between the crown (62) and the sole (76); a metallic first component comprising a striking face, a return portion extending rearward from the striking face, and a sole rear extension extending rearward from the return portion (i.e., major body 50 includes a strike plate, a return portion and a sole extension; col. 6, lines 31-40); a non-metallic second component configured to be secured to the metallic first component to enclose a hollow interior cavity (i.e., minor body 60 includes a non-metal component secured to the main body 50 to enclose a hollow interior cavity; col. 7, lines 11-13 and FIG. 8); wherein the return portion comprises a sole return portion forming a portion of the sole and a crown return portion forming a portion of the crown (i.e., FIGS. 6, 8 and 10 clearly show that the return includes both sole and crown portions); wherein the sole rear extension forms a portion of the sole (i.e., see FIG. 6); wherein the sole rear extension comprises a shelf (i.e., shelf 79; FIG. 6) extending vertically from the sole rear extension to support the non-metallic second component at the rear end; wherein the shelf comprises a profile in relation to the striking face when viewed from a top view, the shelf profile comprising a convex shape.  A review of the bottom view shown in Fig. 2 and the top view shown in Fig. 5 indicates that the shelf, which is formed by element 79, as shown in Fig. 6, and which serves to support second component 60, will provide a convex shape much in the same way as the convex shape of the second component (60) when viewed from a top view; wherein the first component comprises a first component mass, the first component mass comprising 80 percent to 95 percent of a total mass of the golf club head; and wherein the second component comprises a second component mass, the second component mass comprising 3 percent to 15 percent of the total mass of the golf club head (i.e., col. 9, line 65 through col. 10, line 10; as an example, for a total club head mass of 250 grams, the first component or major body 50 may weigh 200 grams, which is 80% of the total club head mass, while the second component or minor body 60 may weight 20 grams, which is 8% of the total club head mass). 
While Galloway appears to show that the shelf identified in this action as element (79) forms a portion of the skirt (i.e., the shelf 79 is part of the portion of the club head between the crown and the sole), Galloway does not explicitly disclose that the shelf of the first component forms…a portion of the crown.  In Breier, Figs. 27A, 27B, 28A and 28B appear to show a rear shelf portion that helps to support a second component (184) at a rearmost portion of the club head.  Though a fully assembled depiction of the club head is not explicitly shown in Breier, it would appear that the shelf portion that extends upwardly from the sole of the first component (179) at the rearmost portion would fill in the void at the rearmost end in the second component (184) and in doing such would provide that the shelf portion forms an exposed portion of at least a portion of the crown adjacent the rear of the club head.  Here, the applicant has not disclosed any criticality for the shaping of the shelf such that it forms a part of the skirt and a part of the crown and is thus considered to simply be a change in shape. Thus, the modification of the Galloway feature to include the shelf identified as part of the first component forming a portion of the skirt and a portion of the crown would have been obvious to one of ordinary skill in the art and before the effective filing date of the invention.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). 
Galloway also lacks the combined features of wherein the first component comprises a weight port at a rear end of the sole extension and below the shelf, the weight port is configured to receive a removable weight; and wherein the first component comprises a large mass pad integrally formed with the sole such that the large mass pad increases a thickness of a forward sole portion, the large mass pad comprises a mass ranging from 25 grams to 40 grams.  Stokke shows it to be old in the art to provide a thickened sole portion in the shape of a mass distribution (1421, 1521, 1621), arranged in a first component of the club head and integral with the sole portion so as to increase the thickness of the forward sole portion, wherein the location of the center of gravity may be lowered to enhance club head performance (i.e., paragraphs [0061], [0062], and [0076]).  Stokke further shows a weight port adjacent the rear of the head and configured to receive a weight.  See elements (1411, 1511, 1611) and paragraphs [0053], [0061] and [0076], wherein Stokke discusses that the weight port and associated removable weight provide even more options for moving and relocating the location of the center of gravity of the club head.  Stokke provides the weight port and removable weight along with the thickened sole portion and adjusts the same based upon the loft of the selected club such that ball spin and trajectory may be controlled.  See paragraphs [0047] through [0049] in Stokke.  In view of the teachings in Stokke, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Galloway by providing a weight port at a rear end of the club head and “below the shelf” and by further providing a large or thickened mass pad that increases the thickness of the forward sole portion, with there being a reasonable likelihood of success that these features (i.e., a weight port capable of housing a removable weight, along with a large mass pad integral with a forward sole portion) would have enabled the skilled artisan to have more options for navigating and locating the center of gravity of the head lower towards the sole and more rearwardly away from the face in an effort to improve the performance of the club head based upon the loft of the particular club being used by a golfer.  Note that the claimed language “below the shelf” does not necessarily connote that the weight port is directly below the shelf or that the shelf is in direct contact with the weight port or otherwise forms an intimate portion of the weight port. The language “below the shelf”, using the broadest and most reasonable interpretation, may simply be interpreted to mean that the weight port and its associated removable weight are located below a plane containing the shelf.  With the shelf in Galloway being interpreted as the portion of element (79) that supports the non-metallic second component at the rear end, it is clear that a weight port incorporated within the rear end, in light of the teachings in Stokke, would necessarily rest below a plane containing the upper end of the shelf element (79).  Also, while Stokke does not explicitly teach the specific, claimed mass (i.e., 25 grams to 40 grams) of the large mass pad, Stokke does state that the mass of the weight distributions (1421, 1521, 1621) may be varied by selection of diverse mass materials (i.e., paragraphs [0064], [0065]).  As Stokke is well aware of the fact that the mass of the weight as well as the location of the “large mass pad”, as interpreted herein, is directly related to the loft of the club head (i.e., paragraphs [0060] through [0063]), the specific mass would have been attainable through routine experimentation.   "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
As to claim 18, in Galloway, the first component (i.e., major body 50) is formed from a stainless steel (i.e., col. 6, lines 18-30), and the second component (i.e., minor body 60) is formed from a filled thermoplastic or fiber-reinforced composite (col. 7, lines 11-29).
As to claim 19, the sole rear extension comprises a first component perimeter edge extending along the crown return portion, the sole return portion, the sole rear extension, and the shelf; wherein the first component (50) comprises a lip recessed from an outer surface (i.e., ledge section 80) of the first component (50) and extending along the first component perimeter edge; and wherein the second component (60) is configured to be secured to the first component at the lip.  See Figs. 8, 8A and 8B in Galloway.
As to claim 20, while Galloway in view of Stokke and further in view of Breier does not explicitly teach the specific, claimed mass of any removable weight used in the weight port (i.e., a mass ranging from 10 grams to 25 grams), Stokke does state that the mass of the weights (1411, 1511, 1611) may be varied to alter the location of the center of mass of the club head, as preferred (i.e., see paragraphs [0061], [0076]).  As Stokke is well aware of the fact that the location of the center of mass of the club head is directly related to the loft of the club head (i.e., paragraphs [0060] through [0063]), the specific, claimed mass of the removable weight would have been attainable through routine experimentation.   "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Further References of Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Deshmukh shows a sole weight (40) in Fig. 2;
See FIG. 52 and enhanced thickness (t7) in Bezilla;
Fig. 9 in Beach shows a weight port at a rear of the head as well as a thickened sole portion at a forward end of the club head;
Wada shows an increase I sole thickness at a front end of the club head;
See Fig. 8 in Sanchez;
Note the thickened sole portions in Tateno in Fig. 6;
Kobayashi shows weight pads attached to the sole in Fig. 5;
Hasebe shows a thickened forward sole portion.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Applicant’s amendments to independent claims 1, 8 and 17, including the addition of the language “wherein the first component comprises a weight port at a rear end of the sole extension and below the shelf, the weight port is configured to receive a removable weight; and wherein the first component comprises a large mass pad integrally formed with the sole such that the large mass pad increases a thickness of a forward sole portion, the large mass pad comprises a mass ranging from 25 grams to 40 grams” necessitated the new grounds of rejection. 
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711